DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1, 7-8 have been amended, claims 11-13 have been withdrawn, and claims 1-10 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, line 4-5, applicant recites “at least one storage tray”, but in line 6, applicant change the limitation “wherein the at least one tackle tray” which is not clear whether applicant is claiming the same structure with two different names.  For the purpose of examination, examiner presumes that “at least one storage tray” should be change to “at least one tackle tray”.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lippert (6,321,912).
As to claim 1, Lippert discloses a storage apparatus (10, Figures 1-2) comprising: a main storage compartment (Figure 2), the main storage compartment being defined by a front wall (80), a rear wall (20) , a first side wall (30), a second side wall (40), and a bottom wall (50); a shoulder strap (46) coupled to the storage apparatus;  and wherein the front wall (80) is restricted in movement by a catch (120)  to allow the front wall to be generally ninety-degrees to the main storage compartment (Figure 2 shows the opening of the front wall and Figure 4 display of the front wall being 90 degrees to the main storage compartment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz (6,612,434) in view of Platte (2005/0121275).
As to claim 1, Redzisz discloses a storage apparatus (Figure 1) comprising: a main storage compartment (22), the main storage compartment being defined by a front wall (30), a rear wall (10, the rear wall extend to the lower section), a first side wall (34, the first side wall extend to the lower section ), a second side wall (36 the second side wall extend to the lower section), and a bottom wall (18); a shoulder strap  (56) coupled to the storage apparatus.  However, Redzisz does not disclose the front wall is restricted in movement by a catch to allow the front wall to be generally ninety-degrees to the main storage compartment.  Nevertheless, Platte discloses a storage apparatus (20) comprising a main storage compartment (compartment 24), the main storage compartment being defined by a top wall (28), a rear wall (38), a first side wall (32), a second side wall (34), and a bottom wall (30); a removably coupled front wall (36) coupled to the main storage compartment through a fastener (zipper 54) ; and wherein the removably coupled front wall (36) is restricted in movement by a catch (56) to allow the removably coupled top to be generally ninety-degrees to the main storage compartment (Figure 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wall of Redzisz with catch as taught by Platte to prevent completely opening of the front panel while the front panel can also serve as a table to support items.
As to claim 5-6, Redzisz as modified further discloses the main storage compartment (compartment 24) comprises at least one main catch (the body 22 can be construct of fiber material), wherein the at least one main fabric catch is releasably attached to an interior surface of the front wall (36) wherein the at least one main catch is configured to create a tray when the main storage compartment is opened, the at least one main catch is configured to create a tray at a ninety-degree angle (Figure 9-10).  However, Redzisz as modified does not specifically disclose that the catch is made of fabric.  Platte discloses the body 22 can be construct of fiber material).  Therefore,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the catch being made of the same fabric material as the body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP2144.0.
As to claim 7, Redzisz discloses a storage apparatus (Figure 1) comprising: a main storage compartment (22), the main storage compartment being defined by a front wall (30), a rear wall (10, the rear wall extend to the lower section), a first side wall (34, the first side wall extend to the lower section ), a second side wall (36 the second side wall extend to the lower section), and a bottom wall (18), wherein the main storage compartment is configured to hold at least one tackle tray, the at least one tackle stray that can comprises sealed storage compartments when housed in the main storage compartment of the storage apparatus (the lower compartment has a front access panel which permits access to a stack of sport tackle boxes); a shoulder strap  (56) coupled to the storage apparatus.  However, Redzisz does not disclose the front wall is restricted in movement by a catch to allow the front wall to be generally ninety-degrees to the main storage compartment.  Nevertheless, Platte discloses a storage apparatus (20) comprising a main storage compartment (compartment 24), the main storage compartment being defined by a top wall (28), a rear wall (38), a first side wall (32), a second side wall (34), and a bottom wall (30); a removably coupled front wall (36) coupled to the main storage compartment through a fastener (zipper 54) ; and wherein the removably coupled front wall (36) is restricted in movement by a catch (56) to allow the removably coupled top to be generally ninety-degrees to the main storage compartment (Figure 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wall of Redzisz with catch as taught by Platte to prevent completely opening of the front panel while the front panel can also serve as a table to support items.
Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz (6,612,434) in view of Platte (2005/0121275), further in view of Cunningham (5,676,223).
As to claims 2-4, and 8-9, Redzisz as modified does not discloses a foldable panel, wherein the foldable panel is attached to the front wall, the foldable panel comprises at least one panel fabric catch, wherein the at least one panel fabric catch is releasably attached to an exterior surface of the front wall, wherein the at least one panel fabric catch is configured to create a tray when the foldable panel is opened, wherein the at least one panel fabric catch is configured to create a tray at a ninety-degree angle.    Nevertheless, Cunningham discloses a storage apparatus (10) comprises a storage compartment (70), a top wall (62), a bottom wall (64), first side walls (66), a second side wall (68)  a rear wall (72) and a front wall (36), a foldable panel (22), wherein the foldable panel (22) is attached to the front wall (36), the foldable panel (22) comprises at least one panel fabric catch, wherein the at least one panel catch (webbing 40) is releasably attached to an exterior surface of the front wall (36), wherein the at least one panel catch (40) is configured to create a tray when the foldable panel is opened (Figure 3 with the panel 22 laying 90 degrees from the front surface 36 which forming a tray), wherein the at least one panel catch (40) is configured to create a tray at a ninety-degree angle (Figure 3 of Cunningham).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wall of Redzisz as modified with additional compartment form in the outer surface of the front wall with similar catch and foldable panel as taught by Cunningham to provide additional storage without the need of opening the main compartment and the foldable panel with catch to provide greater viewing angle of the secondary compartment.  
With regarding to the catch being made of fabric, since Redzisz as modified  by Platte discloses the material of the body being fabric, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material being made of the same fabric material as the body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP2144.0.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Redzisz (6,612,434), Platte, III (2005/0121275) and Cunningham (5,676,223) further in view of Smith (2005/0082132).  
As to claim 10, Redzisz as modified does not discloses the storage compartment is configured to secure pouches via a fastener.  However, Smith discloses a storage system (100) discloses a side storage compartment [0026] by a foldable panel (122), the storage compartment comprises multiple pouches (pockets 138, 140, pockets 130,132,134 etc) all secure via fastener, i.e. hinged fastener.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior surface of the storage compartment of Redzisz as modified by Cunningham with multiple pouches attached to the interior of the storage compartment as taught by Smith to provide addition pockets and pouch in order to organize small items within the storage system.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736